Judgment of the Supreme Court, New York County (Scott, J.), rendered December 12,1980, convicting defendant after trial of robbery in the first degree and lesser related counts, and sentencing him to various concurrent terms of imprisonment, the highest of which was 5 to 15 years, modified, on the law, the facts and in the exercise of discretion to the extent of granting defendant youthful offender treatment and sentencing him to a term of probation and remanding the matter to the trial court to fix the terms of probation, one of which shall be that defendant reimburse the complainant, in *518whole or in such part as may be appropriate, for the medical expenses incurred by him as a result of the crime, and otherwise affirmed. Examination of the probation report indicates that this defendant had never previously had any brush with the law. He resided in New Jersey and, although a school dropout, he had been employed steadily. The incident in question resulted from a drunken escapade. What initially was contemplated as the shoplifting of two $4 bottles of wine turned into a robbery when defendant and his cohort were confronted by the liquor store owner. The defendant had already served some six months in jail before being released on bail. In these circumstances, we believe the interests of justice will best be served by granting the defendant youthful offender treatment, sentencing him to a term of probation and remanding the matter to Trial Term to fix the terms of probation, one of which shall be reimbursement to complainant for the medical expenses incurred by him as a result of the crime. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Bloom, JJ.